—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority dated November 4, 1999, which, after a hearing, found that the petitioner had violated Alcoholic Beverage Control Law § 65 (1), and imposed a monetary penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, there is substantial evidence in the record to support the determination that the petitioner sold an alcoholic beverage to a person under the age of 21 in violation of Alcoholic Beverage Control Law § 65 (1) (see, Matter of New Stratford Rest. v New York State Liq. Auth., 257 AD2d 454; Matter of Idle Hour Tavern v Chairman of N. Y. State Liq. Auth., 246 AD2d 650; O.F.B., Inc. v New York State Liq. Auth., 212 AD2d 373; see generally, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222).
The penalty imposed was neither harsh nor excessive (see, Matter of Pell v Board of Educ., supra).
The petitioner’s remaining contentions are without merit. Santucci, J.P., S. Miller, Florio and Schmidt, JJ., concur.